AMENDMENT NO. 12 TO CREDIT AGREEMENT
AND CONSENT NO. 1

AMENDMENT NO. 12 TO CREDIT AGREEMENT AND CONSENT NO. 1 (this “Amendment”), dated
as of February 11, 2013, to the Credit Agreement, dated as of December 21, 2006,
by and between Alterra Bermuda Limited, a Bermuda company (the “Borrower”) and
The Bank of Nova Scotia (the “Lender”), as amended by Amendment No. 1, dated as
of December 20, 2007, Amendment No. 2, dated as of December 18, 2008, Amendment
No. 3, dated as of December 17, 2009, Amendment No. 4, dated as of May 3, 2010,
Amendment No. 5, dated as of August 30, 2010, Amendment No. 6, dated as of
December 1, 2010, Amendment No. 7, dated as of December 13, 2010, Amendment
No. 8, dated as of December 12, 2011, Amendment No. 9, dated as of December 16,
2011, Amendment No. 10, dated as of February 22, 2012, and Amendment No. 11,
dated as of December 14, 2012 (as the same may be amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”).

RECITALS

I. Capitalized terms used herein and not herein defined shall have the meanings
set forth in the Credit Agreement.

II. The Borrower has informed the Lender that the Parent and Markel Corporation,
a Virginia corporation (“Markel”) have proposed a business combination (the
“Merger”), in connection with which Markel has formed Commonwealth Merger
Subsidiary Limited, a Bermuda exempted company and a wholly owned subsidiary of
Markel (“Merger Sub”), and pursuant to the Agreement and Plan of Merger dated as
of December 18, 2012 (the “Merger Agreement”) among the Parent, Markel and
Merger Sub, upon satisfaction of certain conditions precedent, intend to merge
Merger Sub into the Parent with the Parent as the surviving company and a
direct, wholly-owned subsidiary of Markel.

III. The Merger will result in a Change in Control.

IV. The Borrower has requested that the Lender (a) consent to the Change in
Control resulting solely from the Merger, and (b) amend the Credit Agreement
upon the terms and conditions herein contained to allow for the Merger, and the
Lender has agreed so to do on the terms and conditions herein contained.

Accordingly, in consideration of the Recitals and the covenants, conditions and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree as follows:

1. The Lender hereby consents to the Change in Control resulting from the
Merger, and waives any Event of Default that would arise as a result of
non-compliance with Section 7.1(l) of the Credit Agreement as a result of the
Merger.

2. The defined terms “Alterra Holdings Credit Agreement” and “Alterra USA
Holdings” contained in Section 1.1 of the Credit Agreement are hereby deleted.

3. Section 1.1 of the Credit Agreement is hereby amended by adding the following
defined terms thereto in appropriate alphabetical order:

Markel means Markel Corporation, a Virginia corporation.

Markel Amendment means Amendment No. 12 to Credit Agreement and Consent No. 1,
dated as of February 11, 2013, between the Lender and the Borrower.

Markel Amendment Effective Date means “Amendment Effective Date”, as defined in
the Markel Amendment.

4. Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the following defined terms therein:

Change in Control shall be deemed to have occurred if (a) any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the assets of Markel, the Parent
or the Borrower occurs; (b) any “person” as such term is used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), is or becomes, directly or indirectly, the “beneficial owner,” as defined
in Rule 13d-3 under the Exchange Act, of securities of Markel that represent 51%
or more of the combined voting power of Markel’s then outstanding securities,
(c) Markel ceases to own, directly or indirectly, 100% of the Capital Stock of
and beneficial interest in the Parent entitled to vote (in accordance with the
provisions of the bye-laws of the Parent) upon general matters submitted to
shareholders including election of the board of directors, or (d) the Parent
ceases to own, directly or indirectly, 100% of the Capital Stock of and
beneficial interest in the Borrower entitled to vote (in accordance with the
provisions of the bye-laws of the Borrower) upon general matters submitted to
shareholders including election of the board of directors.

Parent Credit Agreement means the Credit Agreement, dated as of December 16,
2011, entered into by and among the Borrower, the Parent, various financial
institutions which are parties thereto, and Bank of America, N.A., as fronting
bank, as letter of credit administrator, and as administrative agent.

5. Section 5.1(b) of the Credit Agreement is hereby amended by replacing the
words “the Parent and its Subsidiaries” contained therein with the following:

Markel, the Parent and the Parent’s Subsidiaries.

6. Section 5.1(e) of the Credit Agreement is hereby amended in its entirety to
read as follows:

(e) GAAP Financial Statements.

(i) Within 45 days after the close of each of the first three fiscal quarters of
each fiscal year of the Parent beginning with the fiscal quarter of the Parent
ending after the Markel Amendment Effective Date, a copy of the unaudited
consolidated balance sheets of the Parent, as of the close of such quarter and
the related consolidated statements of income and cash flows for that portion of
the fiscal year ending as of the close of such fiscal quarter, all prepared in
accordance with GAAP (subject to normal year-end adjustments and the absence of
footnotes) and accompanied by the certification of an Executive Officer of the
Parent that all such financial statements are complete and correct and present
fairly, in all material respects, in accordance with GAAP (subject to normal
year-end adjustments and the absence of footnotes) the financial position and
consolidated results of operations and cash flows of the Parent as at the end of
such fiscal quarter and for the period then ended; and

(ii) Within 90 days after the close of each fiscal year beginning with the
fiscal year of the Parent ending after the Markel Amendment Effective Date
(unless the Markel Amendment Effective Date occurs on or before March 31, 2013,
in which event such delivery shall be made within 90 days after December 31,
2012), a copy of the annual audited financial statements of the Parent
consisting of consolidated and consolidating balance sheets and consolidated and
consolidating statements of income and retained earnings and cash flows, setting
forth in comparative form in each case the figures for the previous fiscal year,
which financial statements shall be prepared in accordance with GAAP, certified
without material qualification by KPMG or any other firm of independent
certified public accountants of recognized national standing selected by the
Parent that all such financial statements are complete and correct and present
fairly, in all material respects, in accordance with GAAP the financial position
and the consolidated results of operations and cash flows of the Parent as at
the end of such year and for the period then ended

7. Section 6.2(h) of the Credit Agreement is hereby amended by replacing the
words “Debt owed by the Borrower or any Subsidiary thereof to the Parent or any
of its Subsidiaries, provided that if such Debt is owed by the Borrower such
Debt is subordinate to Debt under the this Agreement on terms satisfactory to
the Lender” therein with the following:

Debt owed by the Borrower or any Subsidiary thereof to Markel, the Parent or any
of their respective Subsidiaries, provided that if such Debt is owed by the
Borrower such Debt is subordinate to Debt under the this Agreement on terms
satisfactory to the Lender.

8. Section 6.2(i) of the Credit Agreement is hereby amended by replacing the
words “under any Existing Agreement and the other Credit Documents and Loan
Documents (as defined in the Parent Credit Agreement and Alterra Holdings Credit
Agreement, respectively)” therein with the following:

under any Existing Agreement and the other Credit Documents and Loan Documents
(as defined in the Parent Credit Agreement, as in effect on the Markel Amendment
Effective Date).

9. Section 6.3(a)(ii)(3) of the Credit Agreement is hereby amended by replacing
the words “(3) any HP U.S. Subsidiary may merge, amalgamate or consolidate with
any other Subsidiary of the Parent (other than the Borrower) or any Subsidiary
of the Borrower” therein with the following:

(3) any HP U.S. Subsidiary may merge, amalgamate or consolidate with any other
Subsidiary of Markel, the Parent (other than the Borrower) or any Subsidiary of
the Borrower.

10. Section 6.3(c) of the Credit Agreement is hereby amended by replacing the
words “provided, that any HP U.S. Subsidiary may be sold, transferred, conveyed
or leased to the Parent, the Borrower or any of their respective Subsidiaries”
therein with the following:

provided, that any HP U.S. Subsidiary may be sold, transferred, conveyed or
leased to Markel, the Parent, the Borrower or any of their respective
Subsidiaries.

11. Section 6.7(b) of the Credit Agreement is hereby amended by replacing the
words “restrictions in the Existing Agreements as in effect on the Amendment
No. 9 Effective Date (the “Existing Restrictions”)” contained therein with the
following:

restrictions in the Existing Agreements as in effect on the Markel Amendment
Effective Date (the “Existing Restrictions”).

12. Section 7.1(e) of the Credit Agreement is hereby amended by replacing the
words “The Parent” with “Markel, the Parent”.

13. Subject to paragraph 15 hereof, the amendments to the Credit Agreement set
forth in paragraphs 2 through 12 hereof shall not be effective until (i) the
Merger shall have become effective and (ii) each of the following conditions is
satisfied (the date, if any, on which such conditions shall have first been
satisfied being referred to herein as the “Amendment Effective Date”):

(a) The Lender shall have received from the Borrower either (i) a counterpart of
this Amendment executed on behalf of the Borrower or (ii) written evidence
satisfactory to the Lender (which may include telecopy transmission of a signed
signature page of this Amendment) that the Borrower has executed a counterpart
of this Amendment;

(b) the Lender shall have received a closing certificate, duly executed by the
proper parties and substantially in the form of Annex I hereto;

(c) the Lender shall have received an upfront fee in the amount of $15,000; and

(d) all fees and expenses payable to the Lender and invoiced to the Borrower at
least three (3) Business Days prior to the Amendment Effective Date (including
the reasonable fees and expenses of counsel to the Lender) due and payable on or
prior to the Amendment Effective Date shall have been paid.

14. Notwithstanding anything herein to the contrary, paragraphs 1 through 12
hereof shall be and become null and void and be of no further force or effect in
the event that the Merger does not occur on or before October 1, 2013.

15. The Borrower (i) reaffirms and admits the validity and enforceability
against the Borrower of each Credit Document and all of its obligations
thereunder, (ii) agrees and admits that it has no defense to or offset against
any such obligation, and (iii) represents and warrants that, as of the date of
the execution and delivery hereof by the Borrower, (x) each of the
representations and warranties of the Borrower contained in the Credit Document
is true and correct in all material respects, except to the extent that such
representations and warranties relate to an earlier date in which event such
representations and warranties were true and correct in all material respects on
such earlier date, and (y) no Default has occurred and is continuing.

16. This Amendment may be executed in any number of counterparts, each of which
shall be original and all of which shall constitute one agreement. It shall not
be necessary in making proof of this Amendment to produce or account for more
than one counterpart signed by the party to be charged.

17. This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York, without regard to conflict of laws principles
that would require the application of the laws of another jurisdiction.

18. Except as amended hereby, the Credit Agreement shall in all other respects
remain in full force and effect.

[Remainder of page intentionally left blank.]

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to the Credit
Agreement to be duly executed and delivered by their proper and duly authorized
officers as of the day and year first above written.

ALTERRA BERMUDA LIMITED

By:
Name:
Title:


THE BANK OF NOVA SCOTIA

By:
Name:
Title:


